     Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 1 of 20 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


COMPUCOM INTERMEDIATE                             )
HOLDINGS, INC. and COMPUCOM                       )
CANADA CO.,                                       )
                                                  )   CASE NO.: 4:20-cv-197
        Plaintiffs,                               )
                                                  )
v.                                                )
                                                  )    JURY TRIAL DEMANDED
NATIONAL UNION FIRE INSURANCE                     )
CO. OF PITTSBURGH, PA,                            )
                                                  )
        Defendant.                                )
                                                  )

      COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF FOR
          BREACH OF CONTRACT, AND ATTORNEYS’ FEES
        CompuCom Intermediate Holdings, Inc. (“CIH”) and CompuCom Canada

Co. (“CompuCom Canada”) (collectively “CompuCom”) file this Complaint for

Breach of Contract, for Attorneys’ Fees and for Declaratory Relief against

National Union Fire Insurance Company of Pittsburgh, PA (“National Union”),

alleging as follows:

        1.     This Complaint arises out of National Union’s failure to honor its

contractual duty to reimburse CompuCom for losses under an insurance policy sold

by National Union, in connection with litigation brought against CompuCom

Canada by its former employee, Claudio Digirolamo (hereinafter “Digirolamo” or
  Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 2 of 20 PageID #: 2



the “Digirolamo Suit”). CompuCom brings claims against National Union for

breach of contract, for attorneys’ fees, and for declarations regarding National

Union’s obligations under the insurance policy.

                       The Parties, Jurisdiction and Venue
      2.     CIH is a Delaware corporation with its principal place of business in

Fort Mill, South Carolina. CIH, through itself and its subsidiaries, provides

information technology (“IT”) managed services, infrastructure solutions,

consulting and products for enterprise, midsize and small businesses. CIH is the

named insured under the National Union insurance policy at issue in this case,

which it received at its then-principal business address of 8383 Dominion Parkway,

Plano, Texas 75024, as reflected by the face of the insurance policy, and where it

maintained this principal place of business through and including the underlying

events described in the Digirolamo Suit.

      3.     CompuCom Canada is a Canadian corporation organized under the

laws of the province of Nova Scotia, Canada with its principal place of business in

Fort Mill, South Carolina. CompuCom Canada is a subsidiary of CIH, and it

provides the IT services described above, in Canada. CompuCom Canada

employed Claudio Digirolamo, and was sued by Mr. Digirolamo in the underlying

employment lawsuit giving rise to the instant suit. Like CIH, CompuCom

Canada’s principal place of business during the times identified in the Digirolamo



                                           2
  Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 3 of 20 PageID #: 3



Suit was 8383 Dominion Parkway, Plano, Texas. CompuCom Canada is an

insured under the National Union insurance policy at issue in this case, by virtue of

its relationship to CIH and the policy terms.

      4.     Defendant National Union is a Pennsylvania corporation with its

principal place of business in New York City, New York. National Union is

transacting business in the State of Texas and in the Eastern District of Texas, in

particular. As described below, National Union sold a “Private Edge Plus”

insurance policy to CIH and its subsidiaries including CompuCom Canada, in the

Eastern District of Texas. National Union may be served with this Complaint

through its registered agent for service of process, Corporation Service Company,

and other means.

      5.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because there

is complete diversity of jurisdiction between plaintiffs and National Union, and the

amount in controversy exceeds $75,000.

      6.     National Union is subject to personal jurisdiction in Texas because it

regularly transacts business in Texas, including contracting to provide the

insurance policy at issue in this suit.

      7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391.




                                          3
  Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 4 of 20 PageID #: 4



                                The Digirolamo Suit
      8.     On or about October 6, 2017, Claudio Digirolamo filed a lawsuit

against CompuCom Canada in the Ontario Superior Court of Justice, including a

“Statement of Claim.” Attached hereto as Exhibit A is a copy of Mr. Digirolamo’s

Statement of Claim.

      9.     On or about January 17, 2019, CompuCom Canada and Mr.

Digirolamo entered into a Settlement Agreement, which included a payment to Mr.

Digirolamo in exchange for dismissal of his claims. This Settlement Agreement

includes a confidentiality provision, and will be submitted to the Court as

necessary pursuant to a Protective Order or Confidentiality Agreement. As

CompuCom’s insurer, National Union received a copy of the Settlement

Agreement as well as as other submissions in the Digirolamo Suit.

      10.    CompuCom paid Mr. Digirolamo under the terms of the Settlement

Agreement described above.

                      The National Union Insurance Policy
      11.    National Union sold to CIH a Private Edge Plus Insurance Policy,

Number 01-422-48-18, covering the period May 9, 2017 to May 9, 2018 (the

“National Union Policy” or the “Policy”). A copy of the National Union Policy is

attached hereto as Exhibit B.




                                          4
    Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 5 of 20 PageID #: 5



       12.   The National Union Policy is a “reimbursement” policy which

provides coverage for defense costs and settlements paid by the insured in response

to a covered, third party “Claim” made against the insured. The “Employment

Practices Coverage Section” of the Policy at issue here has limits of $10 million, in

which defense costs erode limits, subject to a $250,000 deductible. The Policy

provides coverage on a “claims made” basis, meaning the Policy is triggered when

the underlying claim is first made.

       13.   As a “Subsidiary” of CIH, and by virtue of the definitions contained

in the Policy, CompuCom Canada is an “Insured” under the Policy.

       14.   The National Union Policy contains a section entitled “Employment

Practices Liability Insurance (“EPL Coverage Section”).” Ex. B, pp. 34-42. The

EPL Coverage Section is modified in part by Endorsement No. 25, titled

“Coverage Amendatory Endorsement (GTC, D&O, EPL, FLI and Crime Coverage

Sections).” Ex. B, pp. 135-203 (Endorsement No. 25). In particular, Endorsement

No. 25 contains an “Employment Edge Enhancements” section that modifies the

insurance coverage grant for the Employment Practices Liability Insurance

contained in the Policy. Ex. B, pp. 160-72 (Endorsement No. 25, § III).1



1
  The Private Edge Plus Insurance Policy is a “packaged policy,” meaning that it
contains numerous coverage sections in addition to the Employment Practices
Coverage Section (as modified by Endorsements) that are described herein.
Depending on the positions taken by National Union in this litigation, it is possible

                                          5
  Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 6 of 20 PageID #: 6



      15.    Endorsement No. 25 provides that “This EPL Coverage Section shall

pay the Loss of each and every Insured arising from a Claim made against such

Insured for any Employment Practices Violation.” Ex. B, p. 160 (Endorsement

No. 25, § III ¶ 1). (Bolded terms herein are also bold in the Policy, and reflect

defined terms.)

      16.    “Loss” is defined in the Employment Practices Liability Coverage

section of the Policy as follows:

      “Loss” means damages (including back pay and front pay), judgments,
      settlements, pre- and post-judgment interest and Defense Costs; provided,
      however, Loss shall not include: (i) civil or criminal fines or penalties
      imposed by law; (ii) taxes; (iii) any amounts for which an Insured is not
      financially liable or which are without legal recourse to an Insured; (iv)
      employment-related benefits, stock options, perquisites, deferred
      compensation or any other type of compensation other than salary, wages or
      bonus compensation; (v) any liability or costs incurred by any Insured to
      modify any building or property in order to make said building or property
      more accessible or accommodating to any disabled person, or any liability or
      costs incurred in connection with any educational, sensitivity or other
      corporate program, policy or seminar; (vi) matters which may be deemed
      uninsurable under the law pursuant to which this policy shall be construed.
      Defense Costs shall be provided for items specifically excluded from Loss
      pursuant to subparagraphs (m)(i) through (m)(vi) above of this Definition,
      subject to the other terms, conditions and exclusions of this policy.

Ex. B, p. 36 (EPL Coverage Section ¶ 2(m)).




the Digirolamo Suit could also be covered under one or more of those other
coverage sections. CompuCom reserves the right to assert such coverage.

                                          6
  Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 7 of 20 PageID #: 7



      17.    The definition of Loss is amended in the Policy by Endorsement No.

25, as follows:

      “Loss” shall also include attorney fees awarded to a prevailing plaintiff’s
      counsel pursuant to a covered judgment against an Insured or which the
      Insurer has agreed to pay as part of a covered settlement of a Claim against
      an Insured.

Ex. B, p. 164 (Endorsement No. 25, § III ¶ 6).

      18.    “Claim” is defined in Endorsement No. 25 of the Policy as, among

other things, a “written demand for monetary, non-monetary or injunctive

relief….” Ex. B, p. 161 (Endorsement No. 25, § III ¶ 2). The Digirolamo Suit

qualifies as a “Claim” under the Policy.

      19.    “Employment Practices Violation” is defined in Endorsement No. 25

of the Policy to include any actual or alleged:

      (i)   wrongful dismissal, discharge or termination (either actual or
      constructive) of employment, including breach of an implied contract;

      (ii) harassment (including workplace bullying, sexual harassment whether
      “quid pro quo”, hostile work environment or otherwise, including “same-
      sex” sexual harassment);

      (iii) discrimination (including, but not limited to, discrimination based
      upon age, gender, gender identity or expression, race, color, national origin,
      religion, sexual orientation or preference, genetic information, pregnancy,
      military status or disability);

      (iv)   Retaliation;

      (v) employment-related misrepresentation(s) to an Employee of any
      Company or applicant for employment with any Company or any Outside
      Entity;



                                           7
  Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 8 of 20 PageID #: 8



       (vi) employment-related libel, slander, humiliation, defamation or
       invasion of privacy;

       (vii) false arrest or false imprisonment;

       (viii) wrongful failure to employ or promote;

       (ix) wrongful deprivation of career opportunity, wrongful demotion or
       negligent Employee evaluation, including the giving of negative or
       defamatory statements in connection with an employee reference;

       (x)    wrongful discipline;

       (xi)   failure to grant tenure; or

       (xii) with respect to any of the foregoing items (i) through (xii) of this
       definition: negligent hiring, retention, training or supervision, infliction of
       emotional distress or mental anguish, failure to provide or enforce adequate
       or consistent corporate policies and procedures, or violation of an
       individual’s civil rights;

       but only if the Employment Practices Violation relates to an Employee of
       or an applicant for employment with a Company or an Outside Entity,
       whether committed directly, indirectly, intentionally or unintentionally.

See Ex. B, pp. 162-63 (Endorsement No. 25, § III ¶ 2).

       20.    As noted above, the definition of “Loss” – the amounts to be

reimbursed by National Union for a covered “Claim” – includes “Defense Costs.”

Because the Digirolamo Suit alleged a covered “Claim,” National Union was

required to advance Defense Costs to CompuCom. Ex. B, p. 168 (Endorsement No.

25, § III ¶ 14).

       21.    Moreover, under the definition of “Loss” above, National Union was

required to reimburse CompuCom for the settlement payment made in the

Digirolamo Suit because, among other things, it constituted a “settlement” arising

                                            8
  Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 9 of 20 PageID #: 9



from a “Claim” for an “Employment Practices Violation.” Ex. B, pp. 36 (EPL

Coverage Section ¶ 2(m)) and 160 (Endorsement No. 25, § III ¶ 1).

      22.      The Policy includes various “exclusions” which, if applicable, could

preclude coverage under the Policy. For example, in correspondence identified

below, National Union at various points purported to rely on Endorsement No. 2

titled “FLSA and Related Exclusions Amended,” and Endorsement No. 25,

paragraph 12 titled “Contract Exclusion Amended – Carveback for Executives,” to

deny coverage. See Ex. B, pp. 90-91 (Endorsement No. 2) and 167-68

(Endorsement No. 25, § III ¶ 12). However, none of these exclusions applies to

bar coverage for the Digirolamo Suit.

                       CompuCom’s Claim Under the Policy

      23.      Both CIH and CompuCom Canada qualify as “Insureds” under the

Policy.

      24.      Moreover, the Digirolamo Suit qualifies as a “Claim” first made

under the Policy during the Policy’s term of May 9, 2017 to May 9, 2018, because

the suit was filed, and CompuCom provided notice of it to National Union, during

that period.




                                           9
    Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 10 of 20 PageID #: 10



        25.   The Digirolamo Suit was a covered “Claim” because it alleged an

“Employment Practices Violation” as defined by the National Union Policy.2

National Union essentially admitted this when, on October 9, 2017, it

acknowledged a duty to reimburse CompuCom Canada’s defense costs, subject to

reservation of rights. In doing so, National Union correctly recognized that the

Policy provides coverage for, among other things, employment-related

misrepresentations; wrongful dismissal, discharge or termination; retaliation (a

defined term in the Policy); failure to promote; employment-related libel, slander,

humiliation; discipline; deprivation of career opportunity; and failure to enforce

consistent corporate policies. Any one of these coverage provisions, and others,

applies to the Digirolamo Suit.

        26.   Because the defense costs and settlement paid by CompuCom in the

Digirolamo Suit constitute “Loss” arising from a covered “Claim,” National Union

was required to reimburse them. As discussed below, National Union has

reimbursed some, but not all, of CompuCom’s defense costs for the Digirolamo

Suit, and it has reimbursed no amount of the settlement payment.

        27.   Additionally, none of the exclusions or conditions contained in the

National Union Policy preclude coverage for the Digirolamo Suit. For example,


2
  As noted above, depending on the positions taken by National Union, it is
possible that Digirolamo could constitute a covered claim under other provisions
of the National Union Policy.

                                         10
 Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 11 of 20 PageID #: 11



National Union argued that Endorsement No. 2 to the Policy, titled “FLSA and

Related Exclusions Amended,” applied to bar coverage for Digirolamo. See Ex. B,

pp. 90-91 (Endorsement No. 2). However, this exclusion does not apply because,

among other things, the Digirolamo Suit was not brought under any of the

enumerated employment statutes therein, nor any “similar” statutes; nor do any of

the other terms of the exclusion apply. Moreover, Endorsement No. 25 to the

Policy, paragraph 12, titled “Contract Exclusion Amended – Carveback for

Executives” (see Ex. B, pp. 167-68 (Endorsement No. 25, § III ¶ 12), previously

cited by National Union to limit coverage, likewise does not apply because Mr.

Digirolamo was not making claims based on an express written contract.

                         The Instant Coverage Dispute

      28.   CompuCom provided timely notice of the Digirolamo Suit to National

Union under the Policy. Thereafter, CompuCom and National Union repeatedly

communicated with one another concerning coverage issues, in writing and

otherwise. In those letters and in other communications, CompuCom demanded

that National Union pay CompuCom for the defense fees and costs it was incurring

in the Digirolamo Suit, and reimburse CompuCom for the Digirolamo settlement.

      29.   After receiving notice of the Digirolamo Suit, National Union issued

its first coverage opinion on or about October 9, 2017. In it, National Union

agreed an Employment Practices Violation was alleged, and agreed to defend



                                        11
 Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 12 of 20 PageID #: 12



CompuCom subject to a reservation of rights. Attached hereto as Exhibit C is a

true and correct copy of this letter. However, on or about January 3, 2019,

National Union issued a “supplemental” coverage position in which it stated it

would only afford CompuCom “limited coverage.” Attached hereto as Exhibit D

is a true and correct copy of this letter.

       30.    By letter dated January 16, 2019, CompuCom contested National

Union’s positions, and explained why coverage should attach without reservation.

Attached hereto as Exhibit E is a true and correct copy of this letter. In response,

and having been previously informed about the settlement, on January 22, 2019,

National Union generally maintained its position that CompuCom was only

entitled to “limited coverage” for the Digirolamo Suit. Attached hereto as Exhibit

F is a true and correct copy of this letter.

       31.    On or about January 31, 2019, following execution of the Settlement

Agreement, CompuCom again wrote to National Union, requesting reimbursement

for the settlement payment, and detailing the reasons why. On March 22, 2019,

National Union responded, reiterating its position that the Policy did not cover the

settlement payment, offering only to contribute a very small portion – less than ten

percent – of the payment.

       32.    With respect to defense costs, National Union has reimbursed

CompuCom for only a portion of the defense costs which CompuCom has paid,



                                             12
 Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 13 of 20 PageID #: 13



and to which CompuCom is entitled. In sum, National Union does not dispute

CompuCom’s defense costs are covered, but rather has taken deductions from the

amount to be reimbursed, citing among other things “staffing” issues,

“administrative” inefficiencies and vague time entries. In total, National Union has

refused to reimburse in excess of $150,000 in defense costs submitted by

CompuCom.

      33.     Thus, National Union has failed to reimburse CompuCom for all

“Loss” arising from the Digirolamo Suit, consisting of a substantial portion of

CompuCom’s defense fees and costs, and the Digirolamo settlement payment.

National Union’s failures to reimburse CompuCom these amounts constitute

material breaches of the Policy.

      34.     In light of National Union’s positions, including its failure to

reimburse CompuCom for the settlement payment, and only a portion of the

defense costs, CompuCom invoked its right to non-binding mediation under

paragraph 14 of the General Terms and Conditions of the Policy. See Ex. B, pp.

18-19. The mediation concluded without a settlement. Thus, CompuCom has

discharged its obligations under the Alternative Dispute Resolution provisions in

the Policy.




                                           13
 Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 14 of 20 PageID #: 14



                                       COUNT I

        (Breach of Contract – Failure to Reimburse All Defense Costs)
      35.    CompuCom incorporates herein by reference paragraphs 1 through 34

of this Complaint as fully set forth herein.

      36.    CompuCom has complied with all applicable conditions precedent

contained in the Policy.

      37.    National Union had a duty to reimburse CompuCom for

CompuCom’s defense fees and costs under the Policy, which qualify as “Defense

Costs” and “Loss” under the Policy. Digirolamo alleged an “Employment

Practices Violation,” as defined by the Policy, and no exclusion applied to preclude

coverage.

      38.    National Union has materially breached its obligations under the

Policy regarding its duty to reimburse CompuCom for all defense fees and costs

CompuCom incurred in response to Digirolamo.

      39.    As a direct and proximate result of National Union’s breach, National

Union has deprived CompuCom of the benefit of the insurance policy for which

CompuCom has paid substantial premiums, and has caused CompuCom to incur

significant legal fees and expenses.




                                          14
 Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 15 of 20 PageID #: 15



      40.    CompuCom has been damaged in an amount to be proven at trial,

consisting of defense fees and costs incurred and paid by CompuCom in

connection with the Digirolamo Suit, plus interest and appropriate damages.

                                       COUNT II

            (Breach of Contract – Failure to Reimburse Settlement)
      41.    CompuCom incorporates herein by reference paragraphs 1 through 40

of this Complaint as fully set forth herein.

      42.    CompuCom has complied with all applicable conditions precedent

contained in the Policy.

      43.    National Union had a duty to reimburse CompuCom under the Policy

for the settlement payment CompuCom made in response to the Digirolamo Suit,

which qualifies as “Loss” under the Policy. Digirolamo alleged an “Employment

Practices Violation,” as defined by the Policy, and no exclusion applied to preclude

coverage.

      44.    By failing to reimburse CompuCom for the settlement, National

Union has materially breached its obligations under the Policy.

      45.    As a direct and proximate result of National Union’s breach, National

Union has deprived CompuCom of the benefit of the insurance policy for which

CompuCom paid substantial premiums, and has caused CompuCom to incur

significant legal fees and expenses.



                                          15
 Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 16 of 20 PageID #: 16



      46.    CompuCom has been damaged in an amount to be proven at trial,

which consists of the amount of the settlement payment CompuCom made for the

Digirolamo Suit, plus interest and other appropriate damages.

                                     COUNT III

              (Attorneys’ Fees and Costs under Chapter 38 of the
                    Texas Civil Practice & Remedies Code)
      47.    CompuCom incorporates herein by reference paragraphs 1 through 46

of this Complaint as fully set forth herein.

      48.    As a direct and proximate result of the actions of National Union as

described herein, CompuCom has been required to engage the undersigned

attorneys to bring these claims. CompuCom has incurred attorneys’ fees and costs

in bringing these claims.

      49.    National Union is liable to CompuCom for CompuCom’s attorneys’

fees and expenses (including conditional awards of attorneys’ fees on appeal)

under applicable Texas law, including without limitation Texas Civil Practice &

Remedies Code § 38.001.

      50.    CompuCom is entitled to recover, and hereby seeks, its reasonable

attorneys’ fees and costs from National Union in pursuing these claims.




                                          16
 Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 17 of 20 PageID #: 17



                                     COUNT IV

(Declaratory Judgment on National Union’s Duty to Reimburse CompuCom’s
                Defense Costs and Indemnify CompuCom)
      51.    CompuCom incorporates herein by reference paragraphs 1 through 50

of this Complaint as fully set forth herein.

      52.    National Union owed CompuCom a duty to reimburse CompuCom in

full for CompuCom’s defense fees and costs, and payment of the settlement, in

connection with the Digirolamo Suit. National Union’s failure to pay any of these

amounts constitutes a material breach of its duties and obligations under the Policy.

      53.    In light of the above, there exists an “actual controversy” between the

parties appropriate for the entry of a declaratory judgment pursuant to 28 U.S.C. §

2201, in CompuCom’s favor.

      54.    CompuCom is entitled to a declaration that National Union owed

CompuCom a duty to reimburse CompuCom in full for its defense fees and costs,

and payment of the settlement, in connection with Digirolamo; that National Union

breached those duties; and that National Union owes CompuCom amounts to be

determined by this Court.

                              PRAYER FOR RELIEF
      WHEREFORE, CompuCom respectfully seeks the following:

             A.     That the Court enter judgment in favor of CompuCom on all

                    causes of action;


                                          17
Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 18 of 20 PageID #: 18



          B.    On all causes of action, an award of damages in CompuCom’s

                favor in an amount to be determined at trial;

          C.    On CompuCom’s Third Cause of Action, damages consisting of

                CompuCom’s attorneys’ fees and costs in pursuing its breach of

                contract remedies herein for National Union’s breach of the

                National Union policy, including without limitation the fees and

                costs spent in pursuing the instant litigation;

          D.    On CompuCom’s Fourth Cause of Action, a declaration that (a)

                National Union owed CompuCom a duty to reimburse

                CompuCom in full for its defense fees and costs, and payment

                of the settlement, in connection with Digirolamo; (b) National

                Union breached those duties; and (c) National Union owes

                CompuCom amounts to be determined by this Court;

          E.    On all causes of action, an award of CompuCom’s reasonable

                attorneys’ fees, pre-judgment and post-judgment interest, costs

                and the expenses of this action;

          F.    On all causes of action, for such other, further and different

                relief as this Court deems just and proper; and

          G.    That this case be tried by a jury.




                                      18
 Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 19 of 20 PageID #: 19



                                      Respectfully submitted,

                                      /s/ Kirk T. Florence
                                      Kirk T. Florence
                                      State Bar No. 07160900

                                      KILPATRICK TOWNSEND &
                                      STOCKTON LLP
                                      2001 Ross Avenue, Suite 4400
                                      Dallas, Texas 75201
                                      Telephone: (214) 922-7100
                                      Telecopier: (214) 922-7101
                                      Email: kflorence@kilpatricktownsend.com

                                      Attorneys for CompuCom Intermediate
                                      Holdings, Inc. and CompuCom Canada Co.




Of Counsel (Pro hac vice to be requested):

Brent W. Brougher, Georgia Bar No. 086373
KILPATRICK TOWNSEND & STOCKTON LLP
1100 Peachtree Street NE, Suite 2800
Atlanta, GA 30309
Telephone: (404) 815-6500
Telecopier: (404) 815-6555
Email: bbrougher@kilpatricktownsend.com




                                        19
 Case 4:20-cv-00197-SDJ Document 1 Filed 03/10/20 Page 20 of 20 PageID #: 20



                        REQUEST FOR TRIAL BY JURY

        CompuCom hereby requests that this case be tried to a jury.

                                       Respectfully submitted,

                                       _______________________________
                                        /s/ Kirk T. Florence
                                       Kirk T. Florence
                                       State Bar No. 07160900

                                       KILPATRICK TOWNSEND &
                                       STOCKTON LLP




US2008 16449949 5




                                         20
